Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

(PROMOTIONAL)

This Promotional Executive Employment Agreement (the “Agreement”), effective the
6th day of June, 2008 (the “Effective Date”), by and between Tyson Foods, Inc.,
a Delaware corporation (“Company”), and any of its subsidiaries and affiliates
(hereinafter collectively referred to as “Employer”), and LEATHERBY, DENNIS
(hereinafter referred to as “Officer”).

 

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer’s employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

1.         Duties. Officer shall perform the duties of EVP & Chief Financial
Officer or shall serve in such other capacity and with such other duties for
Employer as Employer shall from time to time prescribe. Officer shall perform
all such duties with diligence and thoroughness. Officer shall be subject to and
comply with all rules, policies, procedures, supervision and direction of
Employer in all matters related to the performance of Officer’s duties.

 

1

 

--------------------------------------------------------------------------------



2.         Term of Employment. The term of employment hereunder shall be for a
period of five (5) years, commencing on the Effective Date and terminating on
the fifth anniversary of the Effective Date, unless terminated prior thereto in
accordance with the provisions of this Agreement (the period from the Effective
Date to the earlier of the fifth anniversary of the Effective Date or any
earlier termination of employment is referred to herein as the “Period of
Employment”). Notwithstanding the expiration of the Period of Employment,
regardless of the reason, and in addition to other obligations that survive the
Period of Employment, the obligations of Officer under Sections 8 (b), (c), (d),
(e), (f), (g), (h), and (i) shall continue in effect after the Period of
Employment for the time periods specified in these sections.

3.         Compensation. For the services to be performed hereunder, Officer
shall be compensated by Employer during the Period of Employment at the rate of
not less than Four hundred fifty thousand dollars and 00/100 ($450,000.00) per
year payable in accordance with Employer’s payroll practices, and in addition
may receive awards under Employer’s annual bonus plan then in effect, subject to
the discretion of the senior management of Employer. Such compensation will be
subject to review from time to time when salaries of other officers and managers
of Employer are reviewed for consideration of increases thereof.

4.         Participation in Benefit Programs. Officer shall be entitled to
participate in any benefit programs generally applicable to officers of Employer
adopted by Employer from time to time.

5.         Limitation on Outside Activities. Officer shall devote full
employment energies, interest, abilities and time to the performance of
Officer’s obligations hereunder and shall not, without the written consent of
the Chief Executive Officer or the General Counsel of the Employer, render to
others any service of any kind or engage in any activity which conflicts or
interferes with the performance of Officer’s duties hereunder.

6.         Ownership of Officer’s Inventions.   All ideas, inventions, and other
developments or improvements conceived by Officer, alone or with others, during
Officer’s Period of Employment, whether or not during working hours, (i) that
are within the scope of the business operations of Employer, (ii) that were
developed at the direction of the Employer, or (iii) that relate to any of the
work or projects of the Employer, are the exclusive property of Employer.
Officer agrees to assist Employer, at Employer’s expense, to obtain patents on
any

 

2

 

--------------------------------------------------------------------------------



such patentable ideas, inventions, and other developments, and agrees to execute
all documents necessary to obtain such patents in the name of the Employer.

 

7.

Termination.

(a) Voluntary Termination. Officer may terminate Officer’s employment, including
Officer’s retirement, where appropriate pursuant to this Agreement at any time
by not less than ninety (90) days prior written notice to Employer. Upon receipt
of such notice, Employer shall have the right, at its sole discretion, to
accelerate Officer’s date of termination at any time during said notice period.
Officer shall not be entitled to any compensation from Employer for any period
beyond Officer’s actual date of termination, and Officer’s Stock Options,
Performance Stock and Deferred Stock Award (each as hereinafter defined) shall
be treated as provided in the award agreements pursuant to which such rights
were granted. Officer shall not be entitled to a bonus for the fiscal year of
the Employer in which such termination occurs.

(b) Employer Involuntary Termination. Employer shall be entitled, at its
election and with or without cause, to terminate Officer’s employment pursuant
to this Agreement upon written notice to Officer. Upon a termination by
Employer, Employer shall continue to pay Officer at Officer’s current salary
paid in the manner provided in Section 3 above for a period of eighteen months
after the date of termination. In either event, Employer shall treat Officer’s
Stock Options, Performance Stock and Deferred Stock Award as provided in the
award agreements pursuant to which such equity rights were granted. Officer
shall not be entitled to any bonus for the fiscal year of the Employer in which
such termination by Employer occurs.

The Officer’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Officer’s execution of a General Release and Separation
Agreement, and (ii) the General Release and Separation Agreement becoming
effective after the lapse of any permitted or required revocation period without
the associated revocation rights being exercised by Officer.

(c) Incapacity. If Officer is unable to perform Officer’s duties pursuant to
this Agreement by reason of disability, Employer may terminate Officer’s
employment pursuant to this Agreement by thirty (30) days written notice to
Officer. If Officer is unable to perform Officer’s duties pursuant to this
Agreement by reason of death, this Agreement shall immediately

 

3

 

--------------------------------------------------------------------------------



terminate. Officer’s Stock Options, Performance Stock and Deferred Stock Award
in the event of a termination under this section shall be treated as provided in
the award agreements pursuant to which such equity rights were granted. In the
event of Officer’s death or disability, Officer, or Officer’s estate as
applicable, shall receive a prorated bonus for the portion of time worked during
the fiscal year of the Employer in which termination under this Section 7 (c)
occurs, based upon the bonus received by Officer during the immediately prior
fiscal year.

(d) Temporary Suspension of Payments.  Notwithstanding the foregoing, if the
Officer is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code (and the regulations thereunder), to the extent that all
or a portion of any payments due under Section 7 of this Agreement (including,
without limitation the payment of salary, Stock Options, Performance Stock and
Deferred Stock Awards) exceeds the amount, if any, that can be paid as
separation pay that does not constitute a deferral of compensation under Section
409A of the Internal Revenue Code (and the regulations thereunder), or that
otherwise can be paid without resulting in a failure under Section 409A(a)(1) of
the Internal Revenue Code, payment shall be delayed until the later of six (6)
months after the termination of employment or the date the payment would
otherwise be made under Section 7.  Any payments that are so delayed shall be
paid in one lump sum upon the date the delayed payments are to be made. 

8. Additional Compensation, Confidential Information, Trade Secrets, Limitations
on Solicitation and Non-Compete Clause.

(a)       Officer shall receive, in addition to all regular compensation for
services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:

(i)        An award of 41,398.7921 shares of Tyson Foods, Inc. Class A Common
Stock (“Common Stock”) subject to the terms and conditions of a restricted stock
grant agreement currently in use by the Employer for awards to officers
generally.

(ii)      During Officer’s Period of Employment on grant dates to be specified
by Employer consistent with Employer’s past practices for grants of options to
Employees generally, a grant of 40,000 options on each such grant date to
purchase shares of Common Stock, subject to the terms and conditions of the
Tyson Foods, Inc. 2000 Stock

 

4

 

--------------------------------------------------------------------------------



Incentive Plan (“Stock Plan”), and the option grant agreement currently in use
on the date of grant by the Employer for officers generally.

(iii)      On the first business day of each of the Company's fiscal years
during the Term of this Agreement, Officer shall receive a performance award
payable in shares of Common Stock (referred to herein as “Performance Stock”)
having an annual maximum aggregate value of $225,000.00 on the date of the
award, subject to the terms and conditions of the Stock Plan and the form of
performance award currently in use by the Employer for officers generally.
Subject to the satisfaction of the performance criteria set forth in the
applicable performance award agreement, the award made in a given fiscal year
will vest two (2) business days after the Company publicly releases its earnings
for the third completed fiscal year after the grant date (for example, an award
made in 2010 shall vest two (2) business days after the Company publicly
releases its earnings for the 2012 fiscal year).

 

(b)      Officer recognizes that, as a result of Officer’s employment hereunder
(and Officer’s employment, if any, with Employer for periods prior to the
Effective Date), Officer has had and will continue to have access to
confidential information in multiple forms, electronic or otherwise, such
confidential information including but not being limited to trade secrets,
proprietary information, intellectual property, and other documents, data, and
information concerning methods, processes, controls, techniques, formulas,
production, distribution, purchasing, financial analysis, returns and reports
(in addition if Officer is involved with marketing, sales or procurement Officer
has had and will continue to have access to lists of customers, suppliers,
vendors, and accounts, other sensitive information and data regarding the
customers, suppliers, vendors, services, sales, pricing, and costs of Employer
which are highly confidential and constitute trade secrets or confidential
business information) which is the property of and integral to the operations
and success of Employer, and therefore agrees to be bound by the provisions of
this Section 8, which Officer agrees and acknowledges to be reasonable and
necessary to protect legitimate and important business interests and concerns of
Employer. Officer acknowledges that the information referred to above has
independent economic value from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use.

 

5

 

--------------------------------------------------------------------------------



Officer further acknowledges that Employer has taken all reasonable steps under
the circumstances to maintain the secrecy and/or confidentiality of such
information.

(c)      Officer agrees that Officer will not divulge to any person, nor use to
the detriment of Employer, nor use in any business or process of manufacture
competitive with or similar to any business or process of manufacture of
Employer, at any time during Period of Employment or thereafter, any of the
trade secrets and/or other confidential information of the Employer, whether in
electronic form or otherwise, without first obtaining the express written
permission of Employer. A trade secret shall include any information maintained
as confidential and used by Employer in its business, including but not limited
to a formula, pattern, compilation, program, device, method, technique or
process that has value, actual or potential, from its confidentiality and from
not being readily ascertainable to others who could also obtain value from such
information. For purposes of this Section 8, the compilation of information used
by Employer in its business shall include, without limitation, the identity of
customers and suppliers and information reflecting their interests, preferences,
credit-worthiness, likely receptivity to solicitation for participation in
various transactions and related information obtained during the course of
Officer’s employment with Employer.

(d)      Officer agrees that at the time of leaving the employ of Employer,
Officer will deliver to Employer, and not keep or deliver to anyone else, any
and all originals and copies, electronic or hard copy, of notebooks, memoranda,
documents, communications, and, in general, any and all materials relating to
the business of Employer, or constituting property of the Employer. Officer
further agrees that Officer will not, directly or indirectly, request or advise
any customers or suppliers of Employer to withdraw, curtail or cancel its
business with Employer.

(e)      During Officer’s Period of Employment with the Employer and for a
period of one (1) year after the expiration of the Period of Employment (it is
expressly acknowledged that this clause is intended to survive the expiration of
the Period of Employment), Officer will not directly or indirectly, in the
United States, participate in any Position in any business in Direct Competition
with the business of the Employer. The term “Direct Competition,” as used in
this section, shall mean any business that directly competes against any line of
business in which Officer was actively engaged during Officer’s employment with
Employer. The term “Position,” as used in this section, includes a partner,
director, holder

 

6

 

--------------------------------------------------------------------------------



of more than 5% of the outstanding voting shares, principal, executive, officer,
manager or any employment or consulting position with an entity in Direct
Competition with Employer, where Officer performs any duties which are
substantially similar to those performed by the Officer during Officer’s
employment with Employer. Officer acknowledges that a “substantially similar”
position shall include any position in which Officer might be able to utilize
the valuable, proprietary and confidential information to which Officer was
exposed during Officer’s employment with Employer. It is acknowledged and agreed
that the scope of the clause as set forth above is essential, because (i) a more
restrictive definition of “Position” (e.g. limiting it to the “same” position
with a competitor) will subject the Employer to serious, irreparable harm by
allowing competitors to describe positions in ways to evade the operation of
this clause, and substantially restrict the protection sought by Employer, and
(ii) by allowing the Officer to escape the application of this clause by
accepting a position designated as a “lesser” or “different” position with a
competitor, the Employer is unable to restrict the Officer from providing
valuable information to such competing entity to the harm of the Employer.

(f)       Officer recognizes that Officer possesses confidential information and
trade secrets about other employees of Employer relating to their education,
experience, skills, abilities, salary and benefits, and interpersonal
relationships with customers and suppliers of Employer. Officer recognizes that
the information Officer possesses about these other employees is not generally
known, is of substantial value to Employer in securing and retaining customers
and suppliers, and was acquired by Officer because of Officer’s business
position with Employer. Officer agrees that during Officer’s Period of
Employment hereunder, and for a period of three (3) years after the expiration
of the Period of Employment (it is expressly acknowledged that this clause is
intended to survive, if applicable, the expiration of the Period of Employment),
Officer shall not, directly or indirectly, solicit or contact any employee or
agent of Employer, with a view to or for the purposes of inducing or encouraging
such employee or agent to leave the employ of Employer, for the purpose of being
hired by Officer, any employer affiliated with Officer, or any competitor of
Employer. Officer agrees that Officer will not convey any such confidential
information or trade secrets about other employees to anyone.

(g)      Officer acknowledges that the restrictions contained in this Section 8
are reasonable and necessary to protect Employer’s interest in this Agreement
and that any breach thereof will result in an irreparable injury to Employer for
which Employer has no adequate

 

7

 

--------------------------------------------------------------------------------



remedy at law. Officer therefore agrees that, in the event Officer breaches any
of the provisions contained in this Section 8, Employer shall be authorized and
entitled to seek from any court of competent jurisdiction (i) a temporary
restraining order, (ii) preliminary and permanent injunctive relief, (iii) an
equitable accounting of all profits or benefits arising out of such breach, (iv)
direct, incidental and consequential damages arising from such breach; and/or
(v) all reasonable legal fees and costs related to any actions taken by Employer
to enforce Section 8.

(h)      Employer and Officer have attempted to specify a reasonable period of
time, a reasonable area and reasonable restrictions to which this Section 8
shall apply. Employer and Officer agree that if a court or administrative body
should subsequently determine that the terms of this Section 8 are greater than
reasonably necessary to protect Employer’s interest, Employer agrees to waive
those terms which are found by a court or administrative body to be greater than
reasonably necessary to protect Employer’s interest and to request that the
court or administrative body reform this Agreement specifying a reasonable
period of time and such other reasonable restrictions as the court or
administrative body deems necessary. Further, Officer agrees that Employer shall
have the right to amend or modify this Section 8 as necessary to comport with
the determination of any court or administrative body that such Section in this
or a similar agreement entered into by Employer with any other officer or
manager of Employer is greater than reasonably necessary to protect Employer’s
interest.

(i) Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney’s fees. Officer acknowledges that such award is not intended as
“liquidated damages” and is not exclusive to other remedies available to
Employer. Instead such award is intended to ensure that Officer is not unjustly
enriched as a result of retaining contract benefits not earned by Officer.

9. Termination for Egregious Circumstances. Notwithstanding any other provision
of this Agreement, including the terms of Section 7 hereof, Employer may, at its
sole and absolute

 

8

 

--------------------------------------------------------------------------------



discretion, terminate this Agreement, and Officer’s Period of Employment
hereunder without any payment, liability or other obligation, in the event, (a)
Officer engages in willful misconduct which results in injury to the Employer,
or (b) Officer is convicted of a job-related felony or misdemeanor.

10. Modification. Except as otherwise specified in this Section 10, this
Agreement contains all the terms and conditions agreed upon by the parties
hereto, and no other agreements, oral or otherwise, regarding the subject matter
of this Agreement shall be deemed to exist or bind either of the parties hereto,
except for (i) any pre-employment confidentiality agreement that may exist
between the parties, (ii) the stock grant(s) of 20,676.6917 shares granted on
October 4, 2004 of Common Stock (the “Prior Stock Grant(s)”) awarded to Officer
under prior restricted stock grant agreement(s) (“Prior Agreement(s)”), which
stock grant(s) shall continue and vest pursuant to the terms of the Prior
Agreement(s) under which such grant(s) were made; (iii) the performance stock
grant(s), IF ANY, of up to 0 shares granted on n/a (respectively) of Common
Stock (the “Prior Performance Stock Grant(s)”) awarded to Officer under prior
performance stock award agreement(s) (“Prior Performance Agreements”), which
performance stock grant(s) shall continue and vest pursuant to the terms of the
Prior Performance Agreement(s) under which such grants were made; or (iv) any
other agreement or policy specifically referenced herein. The parties agree that
the continuation of the Prior Stock Grant(s) and Prior Performance Stock Grants
(if any) is additional consideration for the commitments made by Officer in
Section 8 of this Agreement. Except for the preservation of the Prior Stock
Grant(s) and Prior Performance Stock Grants (if any) as provided in this
Section, this Agreement is intended to cancel and supercede the terms of the
prior employment agreement between the Officer and the Company dated October 4,
2004. This Agreement cannot be modified except by a writing signed by both
parties.

11. Assignment. This Agreement shall be binding upon Officer, Officer’s heirs,
executors and personal representatives and upon Employer, its successors and
assigns. Officer may not assign this Agreement, in whole or in part, without
first obtaining the written consent of the Chief Executive Officer of Employer.

12. Applicable Law. Officer acknowledges that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Delaware and consents to the validity,
interpretation, performance and

 

9

 

--------------------------------------------------------------------------------



enforcement of this Agreement being governed by the internal laws of said State
of Delaware, without giving effect to the conflict of laws provisions thereof.

13. Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise. In addition, Officer expressly waives any right Officer
may have to sue or be sued in the county of Officer’s residence and consents to
venue in Washington County, Arkansas.

14. Acceleration Upon a Change in Control. Upon the occurrence of a Change in
Control (defined below) the restricted Common Stock, stock options, and
Performance Stock that have been granted to Officer pursuant to an award
agreement from the Employer under Sections 8(a)(i),(ii) and (iii), or which have
otherwise been previously granted to Officer under an award agreement from the
Employer; and which are unvested at the time of the Change in Control, will vest
sixty (60) days after the Change in Control event occurs (unless vesting earlier
pursuant to the terms of an award agreement). If the Officer is terminated by
the Employer other than for egregious circumstances during such sixty (60) day
period, all of the unvested restricted Common Stock, stock options, and
Performance Stock granted pursuant to such award agreements will vest on the
date of termination. For purposes of this provision, a performance stock award
that vests upon a Change of Control will vest at the 100% or mid-level (not the
50% or 150% levels also expressed in the Award). For purposes of this Agreement,
the term "Change in Control" shall have the same meaning as the term "Change in
Control" as set forth in the Plan; provided, however, that a Change in Control
shall not include any event as a result of which one or more of the following
persons or entities possess, immediately after such event, over fifty percent
(50%) of the combined voting power of the Employer or, if applicable, a
successor entity: (a) Don Tyson; (b) individuals related to Don Tyson by blood,
marriage or adoption, or the estate of any such individual; or (c) any entity
(including, but not limited to, a partnership, corporation, trust or limited
liability company) in which one or more individuals or estates described in
clauses (a) and (b) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity.  The Committee (as defined
in the Stock Plan) shall have the sole discretion to interpret the foregoing
provisions of this paragraph.  

15. Severability. If, for any reason, any one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect, such invalidity,

 

10

 

--------------------------------------------------------------------------------



illegality or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER’S CHOOSING BEFORE SIGNING. OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.

 

 

 

/s/ Dennis Leatherby

 

 

(Officer)

 

 

 

 

 

Corporate – Springdale

 

 

(Location)

 

 

 

 

 

6/6/08

 

 

(Date)

 

 

 

 

 

 

 

 

 

 

 

Tyson Foods, Inc.

 

 

By: /s/ Richard Bond

 

 

Title: Pres & CEO

 

 

11

 

--------------------------------------------------------------------------------





 

TYSON FOODS, INC.

RESTRICTED STOCK AGREEMENT

 

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
June 6, 2008 (the “Grant Date”), by and between TYSON FOODS, INC., a Delaware
corporation (the “Company”), and Dennis Leatherby (the “Employee”) SSN
XXX-XX-XXXX.

 

Subject to the Additional Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Employee the restricted shares (“Restricted Shares”)
described below (the “Restricted Stock Grant”) pursuant to the Tyson Foods, Inc.
2000 Stock Incentive Plan (the “Stock Plan”) in consideration of the Employee’s
services to be rendered on behalf of the Company as contemplated by the terms of
Officer’s most current Employment Agreement with the Company (the “Employment
Agreement”).

 

 

A.

Grant Date: June 6, 2008

 

 

B.

Restricted Shares: 36,645.2367 shares of the Company’s Class A common stock, par
value $.10 per share (“Common Stock”).

 

 

C.

Vesting Schedule: The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule 1. The Restricted Shares which have become
vested pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Shares.”

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

 

TYSON FOODS, INC.:

 

 

By:

/s/ Richard Bond

 

 

Title:

 

 

12

 

--------------------------------------------------------------------------------





 

ADDITIONAL TERMS AND CONDITIONS OF

TYSON FOODS, INC.

RESTRICTED STOCK AGREEMENT

 

1.         Restricted Shares Held in Stock Plan Name. The Restricted Shares
shall be issued in the name of the Stock Plan and held for the account and
benefit of the Employee. The Committee (as defined in the Stock Plan) shall
cause periodic statements of account to be delivered to the Employee, at such
time or times as the Committee may determine in its sole discretion, showing the
number of Restricted Shares held by the Stock Plan on behalf of the Employee.
Subject to other Additional Terms and Conditions, the Committee shall cause one
or more certificates to be delivered to the Employee as soon as administratively
practicable following the date that any portion of the Restricted Shares become
Vested Restricted Shares.

 

 

2.

Condition to Delivery of Vested Restricted Shares.

 

(a)    If Employee makes a timely election pursuant to Internal Revenue Code
83(b), in order to receive the Vested Restricted Shares, Employee must deliver
to the Company, within thirty (30) days of making the election pursuant to
Section 83(b) as to all or any portion of the Restricted Shares, either cash or
a certified check payable to the Company in the amount of all of the tax
withholding obligations (whether federal, state or local), imposed on the
Company by reason of the making of an election pursuant to said Section 83(b),

 

(b)    If the Employee does not make a timely election pursuant to Section 83(b)
of the Internal Revenue Code as to all of the Restricted Shares, the Employee
may notify the Company in writing, which notice must be received by the Company
at least thirty (30) days prior to the date Restricted Shares become Vested
Restricted Shares, that the Employee wishes to pay all of the tax withholding
obligations (whether federal, state or local) imposed on the Company by reason
of the vesting of some or all of the Restricted Shares. In order to receive the
Vested Restricted Shares, Employee must deliver to the Company within thirty
(30) days of the vesting either cash or a certified check payable to the Company
in the amount of all of the tax withholding obligations (whether federal, state
or local) imposed on the Company by reason of the vesting of the Vested
Restricted Shares to which the election applies.

 

(c)    If the Employee does not make a timely election pursuant to Section 83(b)
of the Internal Revenue Code as provided in Section 2(a), or deliver a timely
election to make a supplemental payment with cash or by certified check for tax
withholding obligations as provided in Section 2(b) as to all or a portion of
the Vested Restricted Shares, Employee will be deemed to have elected to have
the actual number of Vested Restricted Shares reduced by the smallest number of
whole shares of Common Stock which, when multiplied by the fair market value of
the Common Stock, as determined by the Committee, on the Vesting Date (as
defined in the attached Schedule 1) is sufficient to satisfy the amount of the
tax withholding obligations imposed on the Company by reason of the vesting of
the such Vested Restricted Shares (the “Withholding Election”). Employee
understands and agrees that Employee’s signing of this Agreement will be deemed
to be Employee’s election to make a

 

13

 

--------------------------------------------------------------------------------



Withholding Election pursuant to this Section 2 and such other consistent terms
and conditions prescribed by the Committee.

 

(d)    The Committee reserves the right to give no effect to a Withholding
Election in which case the Employee will remain obligated to satisfy applicable
tax withholding obligations with cash or by a certified check in the manner
provided by the Committee. If the Committee elects not to give effect to the
Withholding Election, it shall provide the Employee with written notice
reasonably in advance of the applicable vesting event.

 

3.         Rights as Stockholder. Employee, or his permitted transferee under
Section 4(d) below, shall have no rights as a stockholder with respect to the
Restricted Shares until a stock certificate for the shares is issued in the name
of the Stock Plan on the Employee’s behalf. Once any such stock certificate is
issued and during the period that the Stock Plan holds the Restricted Shares,
Employee shall be entitled to all rights associated with the ownership of shares
of Common Stock not so held, except as follows: (a) if additional shares of
Common Stock become issuable to Employee with respect to Restricted Shares due
to an event described in Section 6 below, any stock certificate representing
such shares shall be issued in the name of the Stock Plan and delivered to the
Committee or its representative and those shares of Common Stock shall be
treated as additional Restricted Shares and shall be subject to forfeiture to
the same extent as the shares of Restricted Shares to which they relate; (b) if
cash dividends are paid on any shares of Common Stock subject to the terms of
this Agreement, those dividends shall be reinvested in shares of Common Stock
and any stock certificate representing such shares shall be issued in the name
of the Stock Plan and delivered to the Committee or its representative and those
shares of Common Stock shall be treated as additional Restricted Shares and
shall be subject to forfeiture to the same extent as any other Restricted
Shares; and (c) Employee shall have no rights inconsistent with the terms of
this Agreement, such as the restrictions on transfer described in Section 4
below. Employee shall be entitled to vote all Restricted Shares following
issuance of the stock certificate representing those shares.

 

 

4.

Vesting, Forfeiture and Restrictions on Transfer of Restricted Shares.

 

(a) Generally. Those Restricted Shares which have become Vested Restricted
Shares pursuant to the Vesting Schedule shall be considered as fully earned by
the Employee, subject to the further provisions of Sections 4(b)(ii), 4(b)(v) or
4(c) below, as applicable, and the Company shall deliver certificates to the
Employee as soon as administratively practicable following the Vesting Date. Any
Restricted Shares which do not become Vested Restricted Shares in accordance
with the Vesting Schedule as of the Employee’s termination of employment with
the Company and/or its affiliates will be forfeited back to the Company.

 

 

(b)

Forfeitures upon Termination of Employment.

 

(i)     Termination by Employee. Upon a termination of employment with the
Company and/or its affiliates effected by the Employee for any reason other than
due to the Employee’s death or disability or, after attaining at least age 62,
retirement, all Restricted Shares shall be forfeited as of the effective date of
such termination of employment.

 

(ii)    Termination by Company Other Than for Egregious Circumstances. Upon a
termination of the Employee’s employment with the Company and/or its

 

14

 

--------------------------------------------------------------------------------



affiliates effected by the Company for any reason other than Egregious
Circumstances (as described in Section 4(b)(v)), the Employee shall become
vested in the number of Restricted Shares provided in this Section 4(b)(ii) on
the date of termination of employment, subject to the Employee’s execution of a
Separation Agreement and General Release in favor of the Company. If less than
sixty percent (60%) of the time frame between the Grant Date and the vesting
date shown on Schedule 1 has elapsed, the number of Restricted Shares that are
eligible to become Vested Restricted Shares pursuant to this Section 4(b)(ii)
shall be the number that bears the same relation to all Restricted Shares as (1)
the number of full calendar months elapsed from the Grant Date to the last date
of Employee’s employment bears to (2) the number of full calendar months between
the Grant Date and the Vesting Date, and the remaining Restricted Shares shall
be forfeited. If at least sixty percent (60%) of the time frame between the
Grant Date and Vesting Date has elapsed, all of the Restricted Shares shall
fully vest and become Vested Restricted Shares. The Vested Restricted Shares
shall be delivered within thirty (30) days from the date of the Employee’s
execution of a Separation Agreement and General Release in favor of the Company.
Notwithstanding the foregoing provisions of this Section 4(b)(ii), if the
Employee refuses to sign, or elects to revoke during any permitted revocation
period, the Separation Agreement and General Release, then the vesting of any
Restricted Shares pursuant to this Section 4(b)(ii) shall not occur and all
Restricted Shares shall be forfeited.

 

(iii)      Retirement. Upon the Employee’s approved retirement with the Company
and/or its affiliates on or after attaining age 62, (A) if the last date of
Employee’s employment is twelve (12) months or less from the Grant Date, all
Restricted Shares shall be forfeited; or (B) if the last date of Employee’s
employment is at least twelve (12) months and one day from the Grant Date, all
of the Restricted Shares shall vest and become Vested Restricted Shares. The
Restricted Shares that vest in accordance with Clause (B) of this Section
4(b)(iii) shall become Vested Restricted Shares as of the last date of
Employee’s employment . Vested Restricted Shares shall be delivered within
thirty (30) days after the Vesting Date.

 

(iv)       Death or Disability. Upon the Employee’s termination of employment
with the Company and/or its affiliates due to death or disability, all of the
Restricted Shares shall vest and become Vested Restricted Shares on the last
date of Employee’s employment. Vested Restricted Shares shall be delivered
within thirty (30) days after the Vesting Date.

 

(v)    Termination by Company for Egregious Circumstances. Upon a termination of
the Employee’s employment with the Company and/or its affiliates effected by the
Company for Egregious Circumstances (as defined in Employment Agreement), all
Restricted Shares shall be forfeited as of the effective date of such
termination of employment.

 

(c)        Certain Breaches of Employment Agreement. Notwithstanding anything to
the contrary herein, if, at any time, the Company determines that the Employee
has breached any of the terms, provisions and restrictions imposed upon Employee
under the Employment Agreement, all of the Restricted Shares, including any
Restricted Shares that have become

 

15

 

--------------------------------------------------------------------------------



Vested Restricted Shares, shall be forfeited. Such forfeiture shall occur
without limiting the Company’s other rights and remedies available under the
Employment Agreement.

 

(d)    Restrictions on Transfer of Restricted Shares. Employee shall effect no
disposition of Restricted Shares prior to the date that an unrestricted
certificate for Vested Restricted Shares in his name is delivered to him by the
Committee; provided, however, that this provision shall not preclude a transfer
by will or the laws of descent and distribution in the event of the death of the
Employee.

 

(e)        Legends. Employee agrees that the Company may endorse any
certificates for Restricted Shares or Vested Restricted Shares with such legends
to reflect the restrictions provided for herein or otherwise required by
applicable federal or state securities laws. The Company need not register a
transfer of the Restricted Shares and may also instruct its transfer agent not
to register the transfer of the Restricted Shares unless the conditions
specified in any legends are satisfied.

 

5.         Removal of Legend and Transfer Restrictions. Any restrictive legends
and any related stop transfer instructions may be removed at the direction of
the Committee and the Company shall issue necessary replacement certificates
without that portion of the legend to the Employee as of the date that the
Committee determines that such legend(s) and/or instructions are no longer
applicable.

 

 

6.

Change in Capitalization.

 

(a)        The number and kind of Restricted Shares shall be proportionately
adjusted to reflect a merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of two percent (2%)) or
other change in the capital structure of the Company in accordance with the
terms of the Stock Plan. All adjustments made by the Committee under this
Section shall be final, binding, and conclusive upon all parties.

 

(b)    The existence of the Stock Plan and the Restricted Stock Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

7.         Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Delaware.

 

8.         Successors. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

9.         Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party

 

16

 

--------------------------------------------------------------------------------



may designate any other address to which notices shall be sent by giving notice
of the address to the other parties in the same manner as provided herein.

 

10.       Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

11.       Entire Agreement. Subject to the terms and conditions of the Stock
Plan, and the provisions of Section 14 of the Employment Agreement, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter. In the event of any conflict between the
provisions of the Stock Plan and the terms of this Agreement, the provisions of
the Stock Plan will control. The Restricted Stock Grant has been made pursuant
to the Stock Plan and an administrative record is maintained by the Committee
indicating under which plan the Restricted Stock Grant is authorized.

 

12.       Violation. Any disposition of the Restricted Shares or any portion
thereof shall be a violation of the terms of this Agreement and shall be void
and without effect.

 

13.       Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

 

14.       Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

15.       No Right to Continued Retention. Neither the establishment of the
Stock Plan nor the award of Restricted Shares hereunder shall be construed as
giving Employee the right to a continued service relationship with the Company
or an affiliate.

 

16.       Definitions. Any terms which are capitalized herein but not defined
herein shall have the meaning set forth in the Stock Plan.

 

 

17

 

--------------------------------------------------------------------------------





SCHEDULE 1

TO TYSON FOODS, INC.

RESTRICTED STOCK GRANT

 

Vesting Schedule

 

A.

Provided that the Employee continues to be employed by the Company or any
affiliate on the applicable Vesting Date described in this Part A, the
Restricted Shares shall become Vested Restricted Shares as follows:

 

Percentage of Shares

 

Which are Vested Restricted Shares

Vesting Date

 

 

100%

June 6, 2013

 

The events described in Sections 4(b)(ii), (iii) and (iv) of the Agreement, and
Section 14 of the Employment Agreement, shall also be considered Vesting Dates.
Except as otherwise provided in Sections 4(b)(ii), (iii) or (iv) of the
Agreement, and Section 14 of the Employment Agreement, all Restricted Shares
shall be forfeited if the Employee ceases to be employed by the Company
(including any affiliate) prior to the applicable Vesting Date.

 

B.  The provisions of this Vesting Schedule are subject to, and limited by, all
applicable provisions of the Agreement

 

18

 

--------------------------------------------------------------------------------





TYSON FOODS, INC.

RESTRICTED STOCK AGREEMENT

 

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
June 6, 2008 (the “Grant Date”), by and between TYSON FOODS, INC., a Delaware
corporation (the “Company”), and Dennis Leatherby (the “Employee”) SSN
XXX-XX-XXXX.

 

Subject to the Additional Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Employee the restricted shares (“Restricted Shares”)
described below (the “Restricted Stock Grant”) pursuant to the Tyson Foods, Inc.
2000 Stock Incentive Plan (the “Stock Plan”) in consideration of the Employee’s
services to be rendered on behalf of the Company as contemplated by the terms of
Officer’s most current Employment Agreement with the Company (the “Employment
Agreement”).

 

 

A.

Grant Date: June 6, 2008

 

 

B.

Restricted Shares: 4,753.5554 shares of the Company’s Class A common stock, par
value $.10 per share (“Common Stock”).

 

 

C.

Vesting Schedule: The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule 1. The Restricted Shares which have become
vested pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Shares.”

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

 

TYSON FOODS, INC.:

 

 

By:

/s/ Richard Bond

 

 

Title:

 

 

19

 

--------------------------------------------------------------------------------





ADDITIONAL TERMS AND CONDITIONS OF

TYSON FOODS, INC.

RESTRICTED STOCK AGREEMENT

 

1.         Restricted Shares Held in Stock Plan Name. The Restricted Shares
shall be issued in the name of the Stock Plan and held for the account and
benefit of the Employee. The Committee (as defined in the Stock Plan) shall
cause periodic statements of account to be delivered to the Employee, at such
time or times as the Committee may determine in its sole discretion, showing the
number of Restricted Shares held by the Stock Plan on behalf of the Employee.
Subject to other Additional Terms and Conditions, the Committee shall cause one
or more certificates to be delivered to the Employee as soon as administratively
practicable following the date that any portion of the Restricted Shares become
Vested Restricted Shares.

 

 

2.

Condition to Delivery of Vested Restricted Shares.

 

(a)    If Employee makes a timely election pursuant to Internal Revenue Code
83(b), in order to receive the Vested Restricted Shares, Employee must deliver
to the Company, within thirty (30) days of making the election pursuant to
Section 83(b) as to all or any portion of the Restricted Shares, either cash or
a certified check payable to the Company in the amount of all of the tax
withholding obligations (whether federal, state or local), imposed on the
Company by reason of the making of an election pursuant to said Section 83(b),

 

(b)    If the Employee does not make a timely election pursuant to Section 83(b)
of the Internal Revenue Code as to all of the Restricted Shares, the Employee
may notify the Company in writing, which notice must be received by the Company
at least thirty (30) days prior to the date Restricted Shares become Vested
Restricted Shares, that the Employee wishes to pay all of the tax withholding
obligations (whether federal, state or local) imposed on the Company by reason
of the vesting of some or all of the Restricted Shares. In order to receive the
Vested Restricted Shares, Employee must deliver to the Company within thirty
(30) days of the vesting either cash or a certified check payable to the Company
in the amount of all of the tax withholding obligations (whether federal, state
or local) imposed on the Company by reason of the vesting of the Vested
Restricted Shares to which the election applies.

 

(c)    If the Employee does not make a timely election pursuant to Section 83(b)
of the Internal Revenue Code as provided in Section 2(a), or deliver a timely
election to make a supplemental payment with cash or by certified check for tax
withholding obligations as provided in Section 2(b) as to all or a portion of
the Vested Restricted Shares, Employee will be deemed to have elected to have
the actual number of Vested Restricted Shares reduced by the smallest number of
whole shares of Common Stock which, when multiplied by the fair market value of
the Common Stock, as determined by the Committee, on the Vesting Date (as
defined in the attached Schedule 1) is sufficient to satisfy the amount of the
tax withholding obligations imposed on the Company by reason of the vesting of
the such Vested Restricted Shares (the “Withholding Election”). Employee
understands and agrees that Employee’s signing of this Agreement will be deemed
to be Employee’s election to make a

 

20

 

--------------------------------------------------------------------------------



Withholding Election pursuant to this Section 2 and such other consistent terms
and conditions prescribed by the Committee.

 

(d)    The Committee reserves the right to give no effect to a Withholding
Election in which case the Employee will remain obligated to satisfy applicable
tax withholding obligations with cash or by a certified check in the manner
provided by the Committee. If the Committee elects not to give effect to the
Withholding Election, it shall provide the Employee with written notice
reasonably in advance of the applicable vesting event.

 

3.         Rights as Stockholder. Employee, or his permitted transferee under
Section 4(d) below, shall have no rights as a stockholder with respect to the
Restricted Shares until a stock certificate for the shares is issued in the name
of the Stock Plan on the Employee’s behalf. Once any such stock certificate is
issued and during the period that the Stock Plan holds the Restricted Shares,
Employee shall be entitled to all rights associated with the ownership of shares
of Common Stock not so held, except as follows: (a) if additional shares of
Common Stock become issuable to Employee with respect to Restricted Shares due
to an event described in Section 6 below, any stock certificate representing
such shares shall be issued in the name of the Stock Plan and delivered to the
Committee or its representative and those shares of Common Stock shall be
treated as additional Restricted Shares and shall be subject to forfeiture to
the same extent as the shares of Restricted Shares to which they relate; (b) if
cash dividends are paid on any shares of Common Stock subject to the terms of
this Agreement, those dividends shall be reinvested in shares of Common Stock
and any stock certificate representing such shares shall be issued in the name
of the Stock Plan and delivered to the Committee or its representative and those
shares of Common Stock shall be treated as additional Restricted Shares and
shall be subject to forfeiture to the same extent as any other Restricted
Shares; and (c) Employee shall have no rights inconsistent with the terms of
this Agreement, such as the restrictions on transfer described in Section 4
below. Employee shall be entitled to vote all Restricted Shares following
issuance of the stock certificate representing those shares.

 

 

4.

Vesting, Forfeiture and Restrictions on Transfer of Restricted Shares.

 

(a)        Generally. Those Restricted Shares which have become Vested
Restricted Shares pursuant to the Vesting Schedule shall be considered as fully
earned by the Employee, subject to the further provisions of Sections 4(b)(ii),
4(b)(v) or 4(c) below, as applicable, and the Company shall deliver certificates
to the Employee as soon as administratively practicable following the Vesting
Date. Any Restricted Shares which do not become Vested Restricted Shares in
accordance with the Vesting Schedule as of the Employee’s termination of
employment with the Company and/or its affiliates will be forfeited back to the
Company.

 

 

(b)

Forfeitures upon Termination of Employment.

 

(i)     Termination by Employee. Upon a termination of employment with the
Company and/or its affiliates effected by the Employee for any reason other than
due to the Employee’s death or disability or, after attaining at least age 62,
retirement, all Restricted Shares shall be forfeited as of the effective date of
such termination of employment.

 

(ii)    Termination by Company Other Than for Egregious Circumstances. Upon a
termination of the Employee’s employment with the Company and/or its

 

21

 

--------------------------------------------------------------------------------



affiliates effected by the Company for any reason other than Egregious
Circumstances (as described in Section 4(b)(v)), the Employee shall become
vested in the number of Restricted Shares provided in this Section 4(b)(ii) on
the date of termination of employment, subject to the Employee’s execution of a
Separation Agreement and General Release in favor of the Company. If less than
sixty percent (60%) of the time frame between the Grant Date and the vesting
date shown on Schedule 1 has elapsed, the number of Restricted Shares that are
eligible to become Vested Restricted Shares pursuant to this Section 4(b)(ii)
shall be the number that bears the same relation to all Restricted Shares as (1)
the number of full calendar months elapsed from the Grant Date to the last date
of Employee’s employment bears to (2) the number of full calendar months between
the Grant Date and the Vesting Date, and the remaining Restricted Shares shall
be forfeited. If at least sixty percent (60%) of the time frame between the
Grant Date and Vesting Date has elapsed, all of the Restricted Shares shall
fully vest and become Vested Restricted Shares. The Vested Restricted Shares
shall be delivered within thirty (30) days from the date of the Employee’s
execution of a Separation Agreement and General Release in favor of the Company.
Notwithstanding the foregoing provisions of this Section 4(b)(ii), if the
Employee refuses to sign, or elects to revoke during any permitted revocation
period, the Separation Agreement and General Release, then the vesting of any
Restricted Shares pursuant to this Section 4(b)(ii) shall not occur and all
Restricted Shares shall be forfeited.

 

(iii)      Retirement. Upon the Employee’s approved retirement with the Company
and/or its affiliates on or after attaining age 62, (A) if the last date of
Employee’s employment is twelve (12) months or less from the Grant Date, all
Restricted Shares shall be forfeited; or (B) if the last date of Employee’s
employment is at least twelve (12) months and one day from the Grant Date, all
of the Restricted Shares shall vest and become Vested Restricted Shares. The
Restricted Shares that vest in accordance with Clause (B) of this Section
4(b)(iii) shall become Vested Restricted Shares as of the last date of
Employee’s employment . Vested Restricted Shares shall be delivered within
thirty (30) days after the Vesting Date.

 

(iv)       Death or Disability. Upon the Employee’s termination of employment
with the Company and/or its affiliates due to death or disability, all of the
Restricted Shares shall vest and become Vested Restricted Shares on the last
date of Employee’s employment. Vested Restricted Shares shall be delivered
within thirty (30) days after the Vesting Date.

 

(v)    Termination by Company for Egregious Circumstances. Upon a termination of
the Employee’s employment with the Company and/or its affiliates effected by the
Company for Egregious Circumstances (as defined in Employment Agreement), all
Restricted Shares shall be forfeited as of the effective date of such
termination of employment.

 

(c)        Certain Breaches of Employment Agreement. Notwithstanding anything to
the contrary herein, if, at any time, the Company determines that the Employee
has breached any of the terms, provisions and restrictions imposed upon Employee
under the Employment Agreement, all of the Restricted Shares, including any
Restricted Shares that have become

 

22

 

--------------------------------------------------------------------------------



Vested Restricted Shares, shall be forfeited. Such forfeiture shall occur
without limiting the Company’s other rights and remedies available under the
Employment Agreement.

 

(d)    Restrictions on Transfer of Restricted Shares. Employee shall effect no
disposition of Restricted Shares prior to the date that an unrestricted
certificate for Vested Restricted Shares in his name is delivered to him by the
Committee; provided, however, that this provision shall not preclude a transfer
by will or the laws of descent and distribution in the event of the death of the
Employee.

 

(e)        Legends. Employee agrees that the Company may endorse any
certificates for Restricted Shares or Vested Restricted Shares with such legends
to reflect the restrictions provided for herein or otherwise required by
applicable federal or state securities laws. The Company need not register a
transfer of the Restricted Shares and may also instruct its transfer agent not
to register the transfer of the Restricted Shares unless the conditions
specified in any legends are satisfied.

 

5.         Removal of Legend and Transfer Restrictions. Any restrictive legends
and any related stop transfer instructions may be removed at the direction of
the Committee and the Company shall issue necessary replacement certificates
without that portion of the legend to the Employee as of the date that the
Committee determines that such legend(s) and/or instructions are no longer
applicable.

 

 

 

6.

Change in Capitalization.

 

(a)        The number and kind of Restricted Shares shall be proportionately
adjusted to reflect a merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of two percent (2%)) or
other change in the capital structure of the Company in accordance with the
terms of the Stock Plan. All adjustments made by the Committee under this
Section shall be final, binding, and conclusive upon all parties.

(b)    The existence of the Stock Plan and the Restricted Stock Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

7.         Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Delaware.

 

8.         Successors. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

9.         Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party

 

23

 

--------------------------------------------------------------------------------



may designate any other address to which notices shall be sent by giving notice
of the address to the other parties in the same manner as provided herein.

 

10.       Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

11.       Entire Agreement. Subject to the terms and conditions of the Stock
Plan, and the provisions of Section 14 of the Employment Agreement, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter. In the event of any conflict between the
provisions of the Stock Plan and the terms of this Agreement, the provisions of
the Stock Plan will control. The Restricted Stock Grant has been made pursuant
to the Stock Plan and an administrative record is maintained by the Committee
indicating under which plan the Restricted Stock Grant is authorized.

 

12.       Violation. Any disposition of the Restricted Shares or any portion
thereof shall be a violation of the terms of this Agreement and shall be void
and without effect.

 

13.       Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

 

14.       Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

15.       No Right to Continued Retention. Neither the establishment of the
Stock Plan nor the award of Restricted Shares hereunder shall be construed as
giving Employee the right to a continued service relationship with the Company
or an affiliate.

 

16.       Definitions. Any terms which are capitalized herein but not defined
herein shall have the meaning set forth in the Stock Plan.

 

 

24

 

--------------------------------------------------------------------------------



SCHEDULE 1

TO TYSON FOODS, INC.

RESTRICTED STOCK GRANT

 

Vesting Schedule

 

A.

Provided that the Employee continues to be employed by the Company or any
affiliate on the applicable Vesting Date described in this Part A, the
Restricted Shares shall become Vested Restricted Shares as follows:

 

Percentage of Shares

 

Which are Vested Restricted Shares

Vesting Date

 

 

100%

October 4, 2009

 

The events described in Sections 4(b)(ii), (iii) and (iv) of the Agreement, and
Section 14 of the Employment Agreement, shall also be considered Vesting Dates.
Except as otherwise provided in Sections 4(b)(ii), (iii) or (iv) of the
Agreement, and Section 14 of the Employment Agreement, all Restricted Shares
shall be forfeited if the Employee ceases to be employed by the Company
(including any affiliate) prior to the applicable Vesting Date.

 

B.  The provisions of this Vesting Schedule are subject to, and limited by, all
applicable provisions of the Agreement

 

 

25

 

 